Citation Nr: 0947311	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served as a recognized guerrilla from January 
1945 to February 1946. The Veteran died in October 1996 and 
the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal, the appellant requested a Board 
hearing at her local VA office (i.e., Travel Board hearing).  
As there is no indication in the file that she has withdrawn 
this request, the case must be returned to the RO to schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the claim is remanded to the RO for the 
following action:

The RO must schedule the appellant for a 
Travel Board hearing in conjunction with 
her pending appeal regarding legal 
entitlement to nonservice-connected 
death pension benefits.  Notice should 
be sent to the appellant, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the appellant 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2009).




